Per Curiam.
The facts and the law of this case have been so fully considered on the two previous appeal -i tp the general term, and the new points arising on the last trial are so satisfactorily disposed of in the opinion of the trial judge that no extended discussion of the questions involved is now necessary. The doctrine of stare decisis demands the affirmance of the judgment unless it was error to restrict the plaintiff's recovery by excluding her claim for a portion of the household expenses. We think the special term properly held that her testimony on this subject was too indefinite to afford a trustworthy basis for a finding thereon in her favor. She expressly stated that she could not swear positively how much money she expended for housekeeping expenses in any year. ‘ ‘A general idea ” that the expenses of maintaining her household were "from $5,000 to $8,000 per annum affords no foundation for a judgment in a court of law.
The judgment appealed from must be affirmed, and as both parties are appellants, without costs to either.